DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.         Claims 1-3, 5, 8-13, 15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Deogun et al. (US 2017/0318566, hereinafter Deogun).
	Regarding claim 1, Deogun discloses a method for channel monitoring (para 0006; The occasions of monitoring PDCCH are configured by the base station (or eNodeB) using multiple timers”), comprising:
receiving, by a terminal device (para 0075 and 0082), first search space configuration information and second search space configuration information from a network device (para 0042; A physical downlink control channel (PDCCH) search space may refer to either UE specific search space for PDCCH, which is configured by dedicated signaling to the UE, or it may refer to the cell specific search space for PDCCH of the UE, which is configured by system information. The starting subframe of a ‘PDCCH search space’ can be referred to as a PDCCH occasion. The 
Regarding claim 9, Deogun discloses a method for channel monitoring (para 0006; The occasions of monitoring PDCCH are configured by the base station (or eNodeB) using multiple timers”), comprising:
sending, by a network device (para 0075 and 0082), first search space configuration information and second search space configuration information to a terminal device (para 0042; A physical downlink control channel (PDCCH) search space may refer to either UE specific search space for PDCCH, which is configured by dedicated signaling to the UE, or it may refer to the cell specific search space for PDCCH of the UE, which is configured by system information. The 
	Regarding claim 13, Deogun discloses an apparatus for channel monitoring, comprising: a processor to perform the method steps of claim 1 (para 0047; processor), and a transceiver, connected to the processor and configured to receive and send
information under control of the processor (para 0006 and 0047; UE means to transmit and receive information).

information under control of the processor (para 0006 and 0047; UE means to transmit and receive information).
	Regarding claims 2, 10, Deogun discloses wherein configuration information of the first timer is configured by the network device; or configuration information of the first timer is predefined (Para 0052; wherein T1 can be a value configured by base station via broadcast signaling).
Regarding claims 3, 11, Deogun discloses wherein the configuration information of the first timer comprises first time length information of the first timer (Para 0051-0053; the length of the xTimer can be configured as an integral multiple of factor T1 (as illustrated in FIG. 5): length(xTimer)=G1*T1).T1 can be at least one of: the interval between the PDCCH occasion to the ending sub-frame of the same PDCCH search space (PDCCH search space length);the interval between the two consecutive PDCCH occasions of the UE (referred to as PDCCH search space interval); slot or mini-slot duration (whichever is configured for the UE); or a value configured by base station via broadcast signaling. G1 is an integer and can be configured by the base station via dedicated signaling, or can be configured by the base station using broadcast signaling. A base station can provide coverage enhancement level specific values of G1).
Regarding claims 5, 12, and 18, Deogun discloses receiving, by the terminal device, the first control information from the network device, where the first control information is Downlink Control Information (DCI) (Para 0006 and 0075; DCI) or a Media Access Control Control Element (MAC CE). 

Regarding claim 20, Deogun discloses a chip, comprising a processor configured to call and run a computer program in a memory to enable a device with the chip to execute the method of claim 1 (para 0047; processors of UE and BS).

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.         Claims 4, 6, 7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Deogun in view Baldemair et al. (US 2018/0124748, hereinafter Baldemair).
	Regarding claims 4 and 14, Deogun does not explicitly disclose wherein determining to perform downlink control channel monitoring based on the first search space configuration information or the second search space configuration information based on the first timer comprises: by the terminal device, running the first timer and performing downlink control channel monitoring based on a search space corresponding to the first search space configuration information; restarting the first timer by the terminal device in response to detecting a downlink control channel for the terminal device at any downlink control channel monitoring time; and 
In an analogous art, Baldemair discloses wherein determining to perform downlink control channel monitoring based on the first search space configuration information or the second search space configuration information based on the first timer comprises: by the terminal device, running the first timer and performing downlink control channel monitoring based on a search space corresponding to the first search space configuration information (para 0047); restarting the first timer by the terminal device in response to detecting a downlink control channel for the terminal device at any downlink control channel monitoring time (para 0048); and maintaining the first timer to conduct timekeeping in response to failing to detect any downlink control channel for the terminal device (para 0045); and when the first timer expires, executing, by the terminal device (para 0048), switching to a search space corresponding to the second search space configuration information to perform downlink control channel monitoring (para 0046-0047; wherein the second bandwidth is less than the first bandwidth, upon determining the expiration of a timer running from a most recent downlink assignment, a UE may switch from the first or expanded subband configuration to the collapsed or second subband configuration. In yet another instance wherein the second bandwidth is less than the first bandwidth, upon receiving a downlink assignment, a UE may switch from the first or the expanded subband configuration to the collapsed or second subband configuration). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Deogun’s method/device by adding Baldemair’s disclosure in order to reduce interference in a communication system.

In an analogous art, Baldemair discloses wherein determining to perform downlink control channel monitoring based on the first search space configuration information or the second search space configuration information based on the first control information comprises: performing, by the terminal device, downlink control channel monitoring in a search space corresponding to target search space configuration information indicated by the first control information after a second time length after the first control information is received (para 0032 and 0033), where the target search space configuration information indicated by the first control information is the first search space configuration information or the second search space configuration information (para 0022; 0034-0035). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Deogun’s method/device by adding Baldemair’s disclosure in order to reduce interference in a communication system.
Regarding claim 7, Deogun does not explicitly disclose wherein the second time length is configured by the network device; or the second time length is predefined.
In an analogous art, Baldemair discloses wherein the second time length is predefined (para 0032). It would have been obvious to one of an ordinary skill in the art before the effective filing 

Conclusion	
                        4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462